DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered. 
Response to Amendments
Applicant's amendments filed 9/15/2022 to claims 116 and 131 have been entered. Claims 134-135 have been canceled. Claims 139-144 have been added. Claims 116, 118-120, 126 and 128-144 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 116-133 and 136-137), and the species of “alleviating” (claims 116 and 130) and “miltefosine” (claims 121, 123, 125, and 127), in the reply filed on 12/4/2017 stands. In view of the applicant’s amendments the requirement for the election of a species of disorder has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 116, 118-120, 126 and 128-144 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for alleviating some inflammatory conditions, does not reasonably provide enablement for alleviating all of the claimed conditions, nor is there enablement of preventing any of the claimed conditions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 U.S.P.Q.2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
Independent claim 116 is drawn to a method of alleviating or preventing at least one inflammatory condition…wherein the at least one inflammatory condition alcohol induced hepatitis, non-alcoholic steatosis hepatitis, primary sclerosing cholangitis, primary biliary sclerosis, viral-induced hepatitis, multiple sclerosis, type 1 diabetes, systemic lupus erythematosus, or rheumatoid arthritis. 
Independent claim 130 is drawn to a method of alleviating or preventing at least one inflammatory condition. Dependent claim 131 limits to wherein the at least one inflammatory condition alcohol induced hepatitis, non-alcoholic steatosis hepatitis cirrhosis, non-alcoholic fatty liver disease, primary sclerosing cholangitis, primary biliary sclerosis, viral-induced hepatitis (A, B, C and other), multiple sclerosis, type 1 diabetes, systemic lupus erythematosus, rheumatoid arthritis, amyotrophic lateral sclerosis, or inflammatory bowel disease (Crohn's and colitis).
Independent claim 139 is drawn to a method of alleviating or preventing inflammatory bowel disease.
Regarding the method of independent claims 116 and 130, the specification does not provide support for alleviating all of the claimed conditions. While the specification provides examples on how the claimed method can alleviate inflammation, the specification lacks any guidance as to how all of the claimed conditions could benefit, be “alleviated”, by a reduction in inflammation.  Example 3 in the specification shows an embodiment wherein the claimed method alleviated some symptoms in a model system of hepatitis. Example 4 in the specification shows an embodiment wherein the claimed method alleviated some symptoms a model system of alcohol induced liver damage. Example 5 in the specification shows an embodiment wherein the claimed method alleviated some symptoms a model system of encephalomyelitis. Applicant states these results should be interpreted to mean the treatment would work on other conditions (see paragraph [0278]). However, all the claimed conditions are not always associated with inflammation. For example, Mayo Clinic (Mayo Clinic, Type 1 diabetes; reference U) does not list inflammation as a symptom of type 1 diabetes. Since the specification is limited to the treatment resulting in benefits linked to inflammation, the specification is not enabled for alleviating conditions such as diabetes wherein inflammation may not be a symptom. 
Regarding the method of independent claims 116, 130 and 139, the specification does not provide support for preventing any of the claimed conditions. The disclosed composition has been shown to be useful as a therapeutic agent for treating inflammation.  However, the claims also encompass using the composition, to prevent several specific conditions, which is beyond the scope of the instant disclosure.  The term “prevent” is an absolute term that means “to stop from occurring” and, thus, requires a higher standard for enablement than does “treat,” especially since it is well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies. For example, Mayo Clinic teaches that there is no prevention for type 1 diabetes (see last page). Additionally, Juutinen et al (2017, Laurea; reference V) teaches “are no prevention methods for either of the chronic diseases” referring to two types of inflammatory bowel disease (see page 9). Therefore, given the scope of the art that there are no known methods to prevent the conditions in the claims, and the total lack of any guidance in the specification, the specification is not enabled for these embodiments.
As none of the dependent claim recite any limitations that would enable the claims with regard to these unenabled embodiments, they are also rejected for scope of enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 131 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 131 recites “(Crohn's and colitis)”. It is unclear if the limitations in the parentheses further limit the claim or are intended to be an example. As such the metes and bounds of the claim cannot be determined. Clarification within the claim is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 139-140 and 142 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982).
Verhaar is drawn to the use of immunomodulators for the treatment of inflammatory bowel disease, and specifically the immunomodulator miltefosine (see abstract). Regarding claims 139-140, Verhaar is drawn to a method of suppressing inflammation associated with inflammatory bowel disease and specifically colitis by treatment with miltefosine (see title and abstract). Regarding claims 139 and 142, Verhaar teaches administering 50 mg/kg miltefosine twice weekly to mice with symptoms of inflammatory bowel disease, and Verhaar teaches this treatment alleviating their symptoms (see abstract and page 1975); since 50 mg/kg includes all amounts of 0.1 mg/kg to 10 mg/kg, and since the claim does not exclude additional amounts from the treatment, this reads on the claimed “effective amount”. While Verhaar is silent as to if the amount of miltefosine is sufficient to activate NKT-2 cells, since the effective amount is defined in the claim, Verhaar’s teaching that includes all amounts of 0.1 mg/kg to 10 mg/kg reads on the amount being effective.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 116, 128, 136-140 and 142 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982) in view of Palombella et al (U.S. PGPUB 20130344061; reference A).
Verhaar is drawn to the use of immunomodulators for the treatment of inflammatory bowel disease, and specifically the immunomodulator miltefosine (see abstract Regarding claims 116, 128 and 139-140, Verhaar is drawn to a method of suppressing inflammation associated with inflammatory bowel disease by treatment with miltefosine (see title and abstract). Regarding claims 116, 130-132, 136, 138-139 and 142, Verhaar teaches administering 50 mg/kg miltefosine twice weekly to mice with symptoms of inflammatory bowel disease, and Verhaar teaches this treatment alleviating their symptoms (see abstract and page 1975). Regarding claim 137, Verhaar teaches miltefosine is a useful treatment not only in mice, but that it is also used in humans (see page 1974). Regarding claims 116, 137 and 139, Verhaar teaches that miltefosine works to inhibit T-cell activation and proliferation and that it is used to treat a verity of inflammatory conditions in humans, and that it can be tolerated at doses of 100 to 150 mg/day in humans (see pages 1974-1975) 100 to 150 mg in humans reads on 0.1 to 10mg/kg human body weight.
Verhaar does not teach exemplify treating one of the conditions in claim 116 or treating humans (claim 137). Verhaar is silent as to if the amount of miltefosine is sufficient to activate NKT-2 cells and CD8αα+ T cells in the liver (116, 128 and 139).
Like Verhaar, Palombella is drawn to treating various inflammatory conditions by administering an immunomodulator compound to reduce inflammation (see abstract and paragraph [0042]). Regarding claims 116, 143, and 144, Palombella teaches such inflammatory conditions include hepatitis, nonalcoholic steatohepatitis, and alcohol induced liver fibrosis (see paragraph [0458]).
It would have been obvious to combine Verhaar and Palombella to treat other inflammatory conditions such as Palombella’s listed hepatitis diseases. A person of ordinary skill in the art would have had a reasonable expectation of success in using Verhaar’s method to treat hepatitis because Verhaar teaches that miltefosine is used to treat a verity of inflammatory conditions in humans and Verhaar establishes that the known role in the treatment is to reduce inflammatory responses. The skilled artisan would have been motivated to use Verhaar’s method to treat hepatitis because Palombella highlights that these are inflammatory conditions that can be treated by administering an immunomodulator. 
	It would have been obvious to treat a primate, or other mammal, in Verhaar’s method in view of Palombella. A person of ordinary skill in the art would have had a reasonable expectation of success in treating a primate, or other mammal, in Verhaar’s method because Verhaar establishes that miltefosine is a useful treatment in very different types of mammals including mice and humans. The skilled artisan would have been motivated to treat a primate, or other mammal, in Verhaar’s method in view of Palombella because other mammals also can suffer from inflammatory conditions and therefore could benefit from the treatment.
	Verhaar is silent as to if administering 50 mg/kg, or 100 mg to 150 mg per human, of miltefosine twice weekly is sufficient to inherently activate NKT-2 cells and CD8αα+ T cells in the liver. However, as stated above, Verhaar teaches that this dose of miltefosine is sufficient to alleviate the symptoms of the inflammatory condition. Additionally, regarding claim 116, a review of the applicant’s disclose reveals that the applicant uses dose less than 50 mg/kg in their method, and therefore it appears that Verhaar’s dose would inherently be effective to activate NKT-2 cells and CD8αα+ T cells in the liver.	Furthermore, regarding claim 139, this claim defines the effective amount and Verhaar’s teaching of 100 mg to 150 mg per human reads on this amount. It is also noted that 50 mg/kg includes all amounts of 0.1 mg/kg to 10 mg/kg, and since the claim does not exclude additional amounts from the treatment, this also reads on the claimed “effective amount”.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 118-120, 126, 130-133 and 141 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982) in view of Palombella et al (U.S. PGPUB 20130344061), as applied to claims 116, 128, 136-140 and 142 above, and further in view of Halder et al (2007, J Clin Invest., 117(8): 2302-2312) and Saini et al (2005, Current Pharmaceutical Design, 11: 273-280).
The teachings of Verhaar in view of Palombella are discussed and relied upon above and are apply to the teachings of claims 130-132. 
Verhaar does not teach administering an RAR agonist (claims 118-120, 133 and 141) that is tazarotene (claim 126). Verhaar does not teach administering a sulfatide to activate NKT-2 cells (claim 130 and 132).
Regarding claims 118-120, 126, 133 and 141, Halder is drawn to methods to treat a of variety of inflammatory diseases, and that the treatment the mechanism of treating inflammation includes treatment results in inactivation of type 1 NKT cells (see abstract and page 2302). Regarding claims 130 and 132, Halder teaches administering sulfatide, an activator of NKT-2 cells, in an amount sufficient to activate said cells, to treat a mouse model of inflammatory liver disease (see abstract and page 2311). Regarding claims 130 and 132, Halder teaches activating NKT-2 cells using compounds such as sulfatides, is an new approach that could be used to teach a variety of inflammatory diseases (see abstract and page 2302). Halder teaches they also preformed this same method of administering sulfatide to activate NKT-2 cells to treat mouse models of multiple sclerosis (see col. 1 on page 2311), and Halder states their method could lead to treatments for various inflammatory diseases, including autoimmunity (see abstract).  Halder teaches that their mouse model mimics inflammatory liver conditions in humans, and Halder contemplates their therapy as being useful for clinical applications (see col. 1 on page 2302 and col. 1 on page 2311).
Regarding claims 118-120, 126, 133 and 141, Saini teaches tazarotene is an anti-inflammatory drug that is administered orally, is a RAR agonist, and that it’s mechanism of action is to regulate immune cell activity (see Table 1 and page 278).
It would have been obvious to combine Verhaar with Halder and Saini to administer Saini’s tazarotene along with Verhaar’s anti-inflammation treatment. A person of ordinary skill in the art would have had a reasonable expectation of success in administering Saini’s tazarotene along with Verhaar’s anti-inflammation treatment because Verhaar and Halder establish that both are taught to be useful treatments in the same pathological situations. The skilled artisan would have been motivated to include Saini’s tazarotene along with Verhaar’s anti-inflammation treatment because Halder establishes that inactivation of type 1 NKT cells is useful for treating inflammation.
It would have been obvious to combine Verhaar with Halder and Saini to administer Saini’s tazarotene in an amount sufficient to inactivate of type 1 NKT cells. A person of ordinary skill in the art would have had a reasonable expectation of success in administering Saini’s tazarotene in an amount sufficient to inactivate of type 1 NKT cells because Saini teaches tazarotene is an anti-inflammatory drug that’s mechanism of action is to regulate immune cell activity. The skilled artisan would have been motivated to include Saini’s tazarotene in an amount sufficient to inactivate of type 1 NKT cells because Halder teaches that the mechanism of treating inflammation in their method was that the treatment results in inactivation of type 1 NKT cells.
It would have been obvious to combine Verhaar with Halder to administer Halder’s sulfatide in an amount to activate NKT-2 cells in Verhaar’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in including Halder’s sulfatide in an amount to activate NKT-2 cells in Verhaar’s method because Halder teaches sulfatides can activate NKT-2 cells, and Halder teaches that the sulfatide treatment can be useful for a variety of inflammatory conditions. The skilled artisan would have been motivated to include Halder’s sulfatide in an amount to activate NKT-2 cells in Verhaar’s method because Halder teaches that the sulfatide treatment can be useful for a variety of inflammatory conditions and Verhaar’s method is directed towards treating inflammatory conditions.
A person of ordinary skill in the art would have had a reasonable expectation of success in administering the treatments either together or separately because both are taught to be useful for the same purpose, treating inflammation. The skilled artisan would have been motivated administer the treatments either together or separately because this would allow for the method to be adapted to the patient’s needs and to the drugs availability.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
	
Claims 129 is rejected under 35 U.S.C. 103 as being unpatentable over Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982) in view of Palombella et al (U.S. PGPUB 20130344061), as applied to claims 116, 128, 136-140 and 142 above, and further in view of Chaturvedi (2007, U.S. PGPUB 2007/0286849).
The teachings of Verhaar in view of Palombella are discussed and relied upon above. 
Verhaar does not teach the method further comprises administering CD8αα+, TCRαβ+ T cells (claim 129).
Chaturvedi is drawn to methods for the treatment of immune related diseases or disorders characterized by inflammation (see abstract and paragraph [0008]).  Regarding claim 129, Chaturvedi teaches activation of CD8αα+ T cells protects from progression of immune disease (see Example 7). Regarding claim 129, Chaturvedi teaches administering CD8αα+, TCRαβ+ T cells is an preferred means of treatment for autoimmune or immune related diseases or disorders (see paragraphs [0050]-[0054]).
It would have been obvious to combine Verhaar and Chaturvedi to administer Chaturvedi’s CD8αα+, TCRαβ+ T cells along with Verhaar’s anti-inflammation treatment. A person of ordinary skill in the art would have had a reasonable expectation of success in administering Chaturvedi’s CD8αα+, TCRαβ+ T cells along with Verhaar’s anti-inflammation treatment because both are taught to be useful treatments in the same pathological situations. The skilled artisan would have been motivated to include Chaturvedi’s CD8αα+, TCRαβ+ T cells along with Verhaar’s anti-inflammation treatment because both are taught to be useful for treating inflammation.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.

Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant alleges that there is no motivation to use Verhaar’s treatment of miltefosine to activate NKT-2 cells. Applicant highlights that Verhaar’s model lacks endogenous T and B cells, and that Verhaar repopulates the model mice with CD45RB CD4 positive T cells to make the model. Applicant points to paragraph [0141] of the instant specification to alleges that the CD45RB CD4 positive T cells are distinct from NKT type 2 cells. As an initial matter, nowhere does the instant specification analyze or discuss every type of T cell that is included in the broad grouping of CD45RB CD4 positive T cells in Verhaar’s model. Therefore applicant has not made an case that Verhaar’s model lacks any NKT type 2 cells. Importantly, the rejection above is not over the obviousness to treat a model lacking endogenous T and B cells, but to treat an organism that has an inflammatory condition. Therefore it remains obvious to use a known treatment to treat the condition that it is known to be useful for treating. Furthermore, as stated in the above rejection, Verhaar’s teaching teaches the claimed “effective amount” and therefore is effect for NKT type 2 cell activation. Applicant has not presented any evidence that the amount of miltefosine taught in Verhaar is not effective to activate NKT-2 cells when administered to a subject, and therefore this argument is not persuasive. 
Applicant alleges that Harder, Sanini and Chaturvedi do not remedy the alleged deficiencys in Verhaar. However, as applicant’s arguments above were not persuasive, this argument is not persuasive. 
Applicant alleges that because Verhaar and Chaturvedi exemplify two different types of inflammatory conditions, that there is no motivation to combine the references. However, as stated above, both references specifically teach that their treatments are useful for a variety of conditions relating to inflammation and that both treatments of for inflammatory conditions. Therefore there is motivation to combine the references and this argument is not persuasive. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 116, 118-120, 126 and 128-144 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,949,996 in view of Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982). 
Just as the instant claims, Patent ‘996 claims treating inflammatory conditions by administering an NKT-2 activator that is a sulfatide along with a RAR agonist. Patent ‘996 does not teach also including miltefosine. 
Verhaar is drawn to the use of immunomodulators for the treatment of inflammatory bowel disease, and specifically the immunomodulator miltefosine (see abstract). Verhaar teaches administering 50 mg/kg miltefosine twice weekly to mice with symptoms of inflammatory bowel disease, and Verhaar teaches this treatment alleviating their symptoms (see abstract and page 1975); since 50 mg/kg includes all amounts of 0.1 mg/kg to 10 mg/kg, and since the claim does not exclude additional amounts from the treatment, this reads on the claimed “effective amount”. While Verhaar is silent as to if the amount of miltefosine is sufficient to activate NKT-2 cells, since the effective amount is defined in the claim, Verhaar’s teaching that includes all amounts of 0.1 mg/kg to 10 mg/kg reads on the amount being effective.
It would have been obvious to combine Patent ‘996 with Verhaar to use Verhaar’s miltefosine with Patent ‘996’s treatment. A person of ordinary skill in the art would have had a reasonable expectation of success in administering miltefosine with Patent ‘996’s treatment because Verhaar teaches that it can be administered to treat inflammatory conditions. The skilled artisan would have been motivated to use miltefosine with Patent ‘996’s because Verhaar teaches that it can be administered to treat inflammatory conditions.
Regarding claim 138, repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 

Claims116, 118-120, 126 and 128-144 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of copending Application No. 15913541 in view of Verhaar et al (2013, Inflamm. Bowel Dis., 19(9): 1974-1982).
Just as the instant claims, copending application ‘541 claims treating inflammatory conditions by administering an NKT-2 activator that is a sulfatide along with a RAR agonist. Copending application ‘541 does not teach also including miltefosine. 
Verhaar is drawn to the use of immunomodulators for the treatment of inflammatory bowel disease, and specifically the immunomodulator miltefosine (see abstract). Verhaar teaches administering 50 mg/kg miltefosine twice weekly to mice with symptoms of inflammatory bowel disease, and Verhaar teaches this treatment alleviating their symptoms (see abstract and page 1975); since 50 mg/kg includes all amounts of 0.1 mg/kg to 10 mg/kg, and since the claim does not exclude additional amounts from the treatment, this reads on the claimed “effective amount”. While Verhaar is silent as to if the amount of miltefosine is sufficient to activate NKT-2 cells, since the effective amount is defined in the claim, Verhaar’s teaching that includes all amounts of 0.1 mg/kg to 10 mg/kg reads on the amount being effective.
It would have been obvious to combine Patent ‘996 with Verhaar to use Verhaar’s miltefosine with application ‘541 treatment. A person of ordinary skill in the art would have had a reasonable expectation of success in administering miltefosine with application ‘541 treatment because Verhaar teaches that it can be administered to treat inflammatory conditions. The skilled artisan would have been motivated to use miltefosine with application ‘541 because Verhaar teaches that it can be administered to treat inflammatory conditions.
Regarding claim 138, repetition of steps previously recited within a claim is on its own not inventive because it merely requires employing the well-known maxim, “If at first you don’t succeed, try, try again.” See Perfect Web Techs., Inc. v. InfoUSA Inc., 92 U.S.P.Q.2d 1849, 1856 (Fed. Cir. 2009). Repeating steps until a desired result is achieved requires only common sense and is, therefore, not inventive. Id. at 1854-55 (citing KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385 (U.S. 2007)). 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant relies on their arguments above to traverse both double patenting rejections. However, as the arguments above were not persuasive, this argument is not persuasive. 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A MCNEIL/Examiner, Art Unit 1653